--------------------------------------------------------------------------------

Exhibit 10.2



Execution Copy


SEPARATION, TRANSITION AND GENERAL RELEASE AGREEMENT


This Separation, Transition and General Release Agreement is entered between
Rexahn Pharmaceuticals, Inc. (the “Company”) and  Peter Suzdak, Ph.D.
(“Executive”) this 14th day of November 2018 and shall be effective as of the
Effective Date (as set forth in Section 7).


IN CONSIDERATION of the mutual promises of the parties, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:


1.            Resignation.  Executive has voluntarily resigned his employment
and all officer positions with the Company effective November 13, 2018 (the
“Resignation Date”), and Executive and the Company have decided to enter this
Agreement to provide for the orderly transition of Executive’s duties for the
Company and to ensure that the Company has the benefit of Executive’s services
after the Resignation Date.


2.            Payments.


(a)          Accrued Compensation and Benefits.  Whether or not this Agreement
becomes effective, Executive shall be entitled to the compensation set forth in
Section 8(a) of the Amended and Restated Employment Agreement dated as of
February 4, 2013, between Executive and the Company (the “Employment Agreement”)
through the Resignation Date.


(b)          Termination Payments.  Within thirty (30) days following the
Effective Date of this Agreement, the Company shall make the payments to
Executive set forth in Section 8(b)(i) of the Employment Agreement.  Within
thirty (30) days following the Effective Date of this Agreement, the Company
shall pay Executive an amount equal to fifty percent (50%) of Executive’s
annualized base salary for 2018, reflecting the payment on account of
Executive’s 2018 short-term incentive compensation paid at its target
percentage, pursuant to Section 8(b)(ii) of the Employment Agreement.


(c)          Benefits Plans.  Executive’s eligibility to participate in any
benefit plans of the Company shall terminate on the Resignation Date, except as
such plans pertain to terminating employees.


(d)          All Payments. Executive acknowledges that once all of the payments
and benefits referred to in this Section 2 have been made or provided, Executive
shall have been paid all compensation and other amounts due and owing to him
under this Agreement and the Employment Agreement or from any other source of
entitlement through the Resignation Date.


3.            Transition and Advisory Services.


(a)          For the period from the Resignation Date through November 30, 2019,
Executive shall provide to the Company transition and advisory services (the
“Services”), as reasonably requested by the Chief Executive Officer, or such
other individuals as the Company may designate.  The Services shall include
assisting at the express direction of the Chief Executive Officer or his
designee with activities related to the transition of duties as chief executive
officer.   Executive’s fulfillment of his obligations to the Company under this
Section 3 will not require the Executive’s full business time and attention.



--------------------------------------------------------------------------------

(b)         As compensation for the Services, the Company shall provide
Executive $10,000 per month, payable on the last business day of each month with
the first payment beginning on December 31, 2018.  The Company shall not
withhold amounts from such payments for taxes, and Executive shall be solely
responsible for any taxes required on account of such payments.


(c)          All outstanding equity awards granted to Executive by the Company
will vest as follows:


(i)          Any unvested equity awards that would have vested if Executive was
employed by the Company through November 30, 2019, shall immediately be vested;


(ii)         All vested equity awards that need to be exercised shall be
exercisable through February 28, 2020; and


(iii)        Notwithstanding any provision of this Agreement or any equity plan
or equity agreement of the Company to the contrary, Executive shall not be
entitled to the vesting of any unvested equity awards except as provided in
Section 3(i), or be entitled to exercise any unexercised equity awards following
February 28, 2020.


(d)         Executive shall not be entitled to compensation for providing the
Services except as set forth in Section 2 and Section 3(a). The Company and
Executive agree that the Services provided hereunder shall be undertaken
pursuant to an independent contractor relationship between Executive and the
Company.  There is no intention to create during the provision of such Services
an employer-employee relationship.


(e)          The Company may during the period in which Executive is providing
the Services terminate this Agreement in the event that Executive breaches
Section 4 hereof, Section 9 and Section 11 of the Employment Agreement, or any
other obligations Executive has to the Company, in which case Executive shall be
entitled to the amount of the payments under Section 3(b) paid through the date
of such termination of this Agreement and no other amount.


4.           Confidentiality and Intellectual Property.  Executive hereby agrees
that Section 9 and Section 11 of the Employment Agreement shall continue to
apply to Executive and Executive’s services pursuant to this Agreement as if
such sections were set forth herein.  For the avoidance of doubt, nothing in
Section 9 of the Employment Agreement or any other confidentiality agreement
Executive executed with the Company prohibits Executive from reporting possible
violations of United States federal law or regulation to any governmental agency
or entity, or making other disclosures that are protected under the
whistleblower provisions of law  or regulation; provided, that Executive will
use reasonable best efforts to (i) disclose only information that is reasonably
related to such possible violations or that is requested by such agency or
entity, and (ii) request that such entity treat such information as
confidential. Executive does not need the prior authorization from the Company
to make any such reports or disclosures and is not required to notify the
Company that Executive has made such reports or disclosures.  This Agreement
does not limit Executive’s right to receive an award for information provided to
any governmental agency or entity.


2

--------------------------------------------------------------------------------

5.            General Release.


In consideration of the Agreement, Executive, on his own behalf and on behalf of
his heirs, executors, administrators, attorneys,  assigns, or any other person
who could make a claim on Executive’s behalf, hereby unconditionally and
irrevocably releases, waives, and forever discharges the Company and each of its
affiliates, parents, successors, predecessors, and subsidiaries, and their
respective directors, owners, members, shareholders, officers, agents, and 
employees (collectively, all of the foregoing are referred to as the
“Releases”), from any and all causes of action, claims, and damages, including
attorneys’ fees, whether known or unknown, foreseen or unforeseen, presently
asserted or otherwise arising through the date of his signing of this Agreement,
concerning or relating in any way to his employment or separation from
employment.  This release includes, but is not limited to, any claims, payments,
benefits, or damages arising under any federal law (including, but not limited
to, Title VII of the Civil Rights Act of 1964, the Age Discrimination in
Employment Act (“ADEA”), the Older Workers Benefits Protection Act (“OWBPA”),
the Employee Retirement Income Security Act of 1974, the Americans with
Disabilities Act, Executive Order 11246, the Family and Medical Leave Act, and
the Worker Adjustment and Retraining Notification Act, each as amended); any
claim arising under any state or local laws, ordinances, or regulations; and any
claim arising under any common law principle or public policy.  THIS IS A
GENERAL RELEASE.  Notwithstanding the foregoing, Executive is not releasing any
right to enforce this Agreement and: (a) any claims for benefits payable under
any ERISA benefit plan sponsored by the Company and in which he was a
participant, or (b) any claims for unemployment compensation or workers
compensation benefits or other rights that may not be released as a matter of
law.  Executive shall not be prohibited from bringing a claim before the EEOC or
a similar state agency, but by signing this Agreement, Executive is waiving any
right to monetary recovery or individual relief should the EEOC or similar
agency pursue any claim on his behalf arising out of or related to his
employment with and/or separation from employment with the Company.


6.            No Other Consideration; Entire Agreement.  Executive affirms that
the terms stated herein are the only consideration for signing this Agreement
and that no other representations, promises, or agreements of any kind have been
made by any person or entity to cause him to sign this Agreement.   This
Agreement contains and constitutes the entire understanding and agreement
between the parties on its subject matter, and, except as otherwise provided
herein, it supersedes and cancels all previous negotiations, agreements,
commitments, and writings in connection herewith. There are no other agreements
of any nature between the Company and Executive with respect to the matters
discussed in this Agreement, except as expressly stated herein.  In signing this
Agreement, Executive is not relying on any agreements or representations, except
those expressly contained in this Agreement.  If a conflict or inconsistency is
found between the terms of this Agreement and any other agreement, the terms of
this Agreement shall prevail.


7.           ADEA Disclosure.  The Release set forth in Section 5 includes all
claims under the ADEA and OWBPA.  Executive is hereby advised to consult with an
attorney before signing this Agreement.  Executive has been given twenty-one
(21) days in which to consider whether to sign this Agreement and that after
signing will have seven (7) calendar days to revoke the agreement if Executive
wishes to do so.  To make an effective revocation, Executive must deliver notice
of revocation in writing to Douglas J. Swirsky, President and Chief Executive
Officer, no later than the end of the seventh calendar day after Executive signs
this Agreement.  This Agreement will not become effective or enforceable until
the seven-day revocation period has expired without revocation (“Effective
Date”).


3

--------------------------------------------------------------------------------

8.            Indemnification.  By way of examples and not limitations, the
Executive is entitled to continued rights to (a) indemnification by the Company
for actions taken on behalf of the Company as a member of the Board of Directors
and its Chief Scientific Officer to the fullest extent provided by the Company’s
Bylaws; and (b) insurance coverage under the Company’s Directors and Officers
insurance policies, to the extent provided by such policies.


9.           Governing Law; Disputes; Arbitration. This Agreement shall be
governed by the laws of the Maryland, without giving effect to any conflict or
choice of law provision that would result in the application of another state’s
law. Any dispute or controversy arising under or in connection with this
Agreement shall be settled exclusively in the matter set forth in Section 17 of
the Employment Agreement as if such section were set forth herein and reformed
accordingly to the appropriate references.


10.          Miscellaneous.


(a)          This Agreement may be executed in counterparts, each of which shall
be deemed to be an original, but all of which together shall constitute one and
the same instrument.  Any facsimile or electronically transmitted copies hereof
or signature hereon shall, for all purposes, be deemed originals.


(b)          This Agreement may be amended, supplemented, or modified only by a
written instrument duly executed by or on behalf of each party. The failure of
any party at any time to require performance by any other party of any provision
hereof or to resort to any remedy provided herein or at law or in equity shall
in no way affect the right of such party to require such performance or to
resort to such remedy at any time thereafter, nor shall the waiver by any party
of a breach of any of the provisions hereof be deemed to be a waiver of any
subsequent breach of such provisions.  No such waiver shall be effective unless
in writing and signed by the party against whom such waiver is sought to be
enforced.  If any provision of this Agreement is found, held, or deemed by a
court of competent jurisdiction to be void, unlawful, or unenforceable under any
applicable statute or controlling law, the remainder of this Agreement shall
continue in full force and effect. Neither this Agreement nor the rights or
obligations hereunder of the parties hereto shall be transferable or assignable
by the Executive.


11.          Acknowledgements.


(A)        Executive hereby acknowledges that HE HAS RELIED SOLELY ON HIS OWN
JUDGMENT AND/OR THAT OF HIS ATTORNEY REGARDING THE CONSIDERATION FOR AND THE
TERMS OF THE AGREEMENT AND IS SIGNING THIS AGREEMENT KNOWINGLY AND VOLUNTARILY
OF HIS OWN FREE WILL, AFTER A FULL OPPORTUNITY TO REVIEW ITS TERMS;


(B)          HE IS NOT ENTITLED TO THE BENEFITS IN SECTION 3(B) AND SECTION 3(C)
UNLESS HE AGREES TO AND HONORS THE TERMS OF THIS AGREEMENT; AND


(C)         HE UNDERSTANDS THAT, SUBJECT TO THE LIMITATIONS CONTAINED HEREIN,
THE AGREEMENT INCLUDES A GENERAL RELEASE OF ANY AND ALL KNOWN AND UNKNOWN,
FORESEEN AND UNFORESEEN CLAIMS THROUGH THE DATE OF HIS SIGNING OF THIS AGREEMENT
THAT HE MAY HAVE AGAINST THE COMPANY.


4

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
set forth below.



 
REXAHN PHARMACEUTICALS, INC.




 
By:
/s/ Douglas J. Swirsky
 
Name:
Douglas J. Swirsky  
Title:
President and Chief Executive Officer
 
Date:
11/16/18





 
Peter Suzdak, Ph.D.
      /s/ Peter Suzdak




 
Date:
11/16/18






5

--------------------------------------------------------------------------------